DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1-5, 7-10 and 15-21 are pending.
	Claims 15 and 16, drawn to non-elected species are withdrawn from examination.
	Claims 6 and 11-14 have been cancelled.
	Claims 1 and 2 have been amended.
	Claims 15-21 have been added.
	Claims 1-5, 7-10 and 17-21 are examined on the merits with species, extracellular signal-regulated kinase (ERK).

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Withdrawn Objections
Claim Objections
4.	Claims 1 and 5 are no longer objected to because:  
	-  on line 9 of claim 1 there is a conjunction, “and” after the semi-colon to connect the steps; and
	-  claim 6, a substantial duplicate of claim 5 has been cancelled, see Amendments to the Claims submitted December 6, 2021. Claims 6 and 11 have been cancelled.	

Withdrawn Rejections
Claim Rejections - 35 USC § 112
5.	The rejection of claims 1-5, 7-10, 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment to claim 1, see Remarks submitted December 3, 2021 spanning pages 5 and 6 and corresponding Amendments to the Claims submitted. Claims 6 and 11-14 have been cancelled.





New and Maintained Rejections
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	The claimed invention (claims 1-5, 7-10 and new claims 17-21) is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. Claims 6 and 11-14 have been cancelled.
	Applicants argue “claims 2 and 19-21 are patentable under the analysis of Step 2A -Prong Two Under the Revised Guidance, in view of Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018),”, see Remarks submitted December 3, 2021, 2nd paragraph.  Applicants aver these claims “…recite a practical application of the steps, such application comprising, “treating the individual in accordance with the determination of responsiveness”, see 3rd paragraph on page 6 of the Remarks.  
st full paragraph on page 7.  Applicants continue to argue “…the Office has not produced any evidence that discloses the specific ordered combination of additional features recited claim 1, or to demonstrate that the combination of steps is routine and unconventional”, see page 7, 2nd paragraph.  
	Applicants conclude arguments averring the combination of steps or operations of claim 1 with the limitations of claims 9, 10 and 15-18 were not well understood, routine and convention, recite “…specific processing steps of the sample” and “specific inhibitors” and “as a whole, contain a combination of additional elements that amount to an inventive concept, which is significantly more than the alleged judicial exception itself”, see page 8 of the Remarks, 1st full and 2nd paragraphs.  Applicants’ arguments and points of view have been carefully considered, but fail to persuade. 
	Applicants’ treating step does not practically apply the natural relationships or judicial exception.  The relationship is the protein distribution pattern of ERK in comparison with the reference/normal/control ERK distribution pattern and prognosticating on the responsive of the said therapy based upon the patterns. The treatment of the individual’s cancer cells occurs at the onset of the claimed invention. The treatment does not occur based on the relationship, but rather was performed in order to gather data about the natural relationships.  Moreover, the treatment step listed in the last two lines of claims 2 and 19 do not detail what the therapeutic agent is and what phosphorylation pattern would warrant such treatment.  
The claim(s) recite(s) a method for monitoring response to cancer therapy comprising treating an individual’s cancer cells with a therapy, thereafter nanoimmunoassaying said cells, determining the protein distribution pattern of elected protein species, ERK and comparing this pattern with that of a reference/normal/control ERK distribution pattern and prognosticating on the responsive of the said therapy. This judicial exception is not integrated into a practical application because gathering information and observing differences between a biological sample from a subject and a reference standard required to use the correlation does not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims 1-5, 7-10 and new claims 17-21 describe the relationship between ERK protein distribution pattern of an individual’s treated cancer cells to a reference ERK protein distribution pattern and discerning whether or not the cancer cells were responsive to a tyrosine kinase inhibitor or serine threonine kinase inhibitor. Claims 2 and new claims 17-21 describe the relationship between ERK protein distribution pattern of an individual’s treated cancer cells to a reference ERK protein distribution pattern and discerning whether or not the cancer cells were responsive to a tyrosine kinase inhibitor or serine threonine kinase inhibitor and additionally treating an individual with an unnamed and nonspecific therapeutic agent with no regard to the phosphorylation patterns.
Step 2A, prong 2: No, the judicial exception is not integrated into a practical application. The claims do not rely on or use the exception here. Once the difference between the two ERK protein distribution patterns, an individual’s treated cancer cells and the reference ERK protein distribution pattern is determined, one of ordinary skill in the art makes a mental determination of whether or not the cancer cells were responsive to therapy.  The claims broadly set forth observing the differences if any of phosphorylation patterns between cancer cells and a reference with treatment of a nonspecific therapeutic agent with no regard to the phosphorylation patterns.  There are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: There is no inventive concept present in the clams. The step of performing a nanoimmunoassay (NIA) to analyze the presence of ERK protein in biological and control samples is established by well understood, routine conventional methods, as well as determining whether or not clinical treatment rendered a response or not and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. And the mental step of comparing the information resulting from performing the NIA is not transformative. The following claims and steps (active and mental) inform one of ordinary skilled in the art the comparison and the presence/distribution of ERK identifies an individual as responsive to cancer treatment.  Ultimately, if there is a difference or no difference in ERK expression observed between the two, treated cancer cells and reference cells, then one arrives at the effectiveness of the cancer therapy. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.
Claims 1-5, 7-10 and new claims 17-21 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting difference between ERK protein distribution patterns from in individual’s treated cancer cells and a reference ERK protein reference level. Differences between the presence/distribution of ERK in an individual’s treated cancer cells and reference standard, wherein the difference is indicative of the cancer cell’s responsiveness to the therapy. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Nonetheless, it is not even clear from the claim language if one should look at less ERK protein distribution or more between the two cell types.  Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of candidate cancer biomarkers and binding agents have been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require for example, a novel reagent, novel apparatus, or incorporate a novel treatment based on the correlation.
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “performing”, “determining” and "comparing", based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register
https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	The rejection of claim(s) 1-5 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Felsher et al., US 2010/0261224 A1 (effectively filed April 9, 2010) is maintained.  Claim 6 has been cancelled.
	Applicants argue “the present claims recite specific features not disclosed in Felsher,
including that the NIA detection method combines isoelectric focusing or size, and antibody
detection, in a nanofluidic system” and request withdrawal of the rejection, see the Remarks submitted December 3, 2021, arguments directed to 102 bridging pages 8 and 9.  Applicants’ arguments have been carefully considered, but fail to persuade.  
	Contrary to Applicants’ assertions, Felsher does teach the NIA detection method combining isoelectric protein focusing and antibody detection in a nanofluidic system, as well as determining the phosphorylation pattern of ERK different tumor types including lymphoma and kidney before and after tyrosine kinase inhibitor treatment, see page 3, sections 0030 and 0031; page 4, section 0038; section 0075 bridging pages 7 and 8; page 8; page 9, sections 0087; and page 11, sections 0113, 0114 and 0118.  Accordingly, the rejection is maintained.
Felsher discloses methods for analyzing biological samples for responsiveness to drug treatment using nano-immunoassay (NIA) system, see page 2, sections 0003, 0011, 0012 and 0014; page 3, section 0033; page 8, section 0084; and Example 2 beginning on page 11.  “[T]he NIA detection is performed on a sample that has been frozen,… cells…lysed after thawing”, as well as human tumor samples, “blood or solid tumor microbiopsy samples such as fine needle aspirate”, see sections 0009 and 0010 spanning pages 1 and 2. Samples can be stored at -80 degrees Celsius for long periods of time in a cold medium, see page 3, section 0032; page 10, section 0093.  
Figure 4 and Figure 10 disclose the total ERK from an individual with chronic myelogenous leukemia (CML) cells before, during and after imatinib treatment, see page 2, section 0018; page 3, section 0024; and page 4, section 0034.  Treatment also includes in vivo tyrosine kinase inhibitors, see page 3, section 0020; page 4, section 0034; page 8, section 0083.
Figure 6 also discloses utilizing NIA to analyze ERK in a panel of 27 lymphoma and control specimens, see page 3, section 0020.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The rejection of claims 1-5, 7-10 and new claims 17-21 under 35 U.S.C. 103 as being unpatentable over Felsher et al., US 2010/0261224 A1 (effectively filed April 9, 2010), and further in view of Nanda et al. US 2017/0260589 A1 (effectively filed October 26, 2016) is maintained and made. Claims 6 and 11-14 have been cancelled.
“Applicants submit the present claims are not made obvious by the cited combination of art. With respect to Felsher, the specific combination of NIA isoelectric focusing or size, and antibody detection, in a nanofluidic system, is not taught or suggested by the art. This combination of features provides for improved methods of analysis, particularly for the small sample volumes analyzed by NIA.
Further, as recited in claims 2, 9-10, and 19-21, the claims specifically recite that the cell sample is stored in cold medium for a period of from 4 to 48 hours…Applicants also submit that the specific analysis of responsiveness to the kinase inhibitors cabozantinib, axitinib, trametinib and rigosertib are not made obvious by the teachings of Nanda in view of Felsher”, see pages 9 and 10 of the Remarks submitted December 3, 2021.
Contrary to Applicants’ assertions, Felsher does teach the NIA detection method combining isoelectric protein focusing and antibody detection in a nanofluidic system, as well as determining the phosphorylation pattern of ERK different tumor types including lymphoma and kidney before and after tyrosine kinase inhibitor treatment, see page 3, sections 0030 and 0031; page 4, section 0038; section 0075 bridging pages 7 and 8; page 8; page 9, sections 0087; and page 11, sections 0113, 0114 and 0118.  
Felsher also teaches the sample may be frozen for long periods of time, thus reading on the time period of from 4 to 48 hours as initially set forth in the first action on the merits (FAOM) mailed August 4, 2021, see page 3, section 0032.Accordingly, the rejection is maintained and made.  The secondary reference, Nanda clearly teaches the kinase inhibitors, cabozantinib, rigosertib and trametinib as of record in the FAOM.
Felsher teaches methods for analyzing biological samples for responsiveness to drug treatment using nano-immunoassay (NIA) system, see page 2, sections 0003, 0011, 0012 and 0014; page 3, section 0033; page 8, section 0084; and Example 2 beginning on page 11.  “[T]he NIA detection is performed on a sample that has been frozen,… cells…lysed after thawing”, as well as human tumor samples, “blood or solid tumor microbiopsy samples such as fine needle aspirate”, see sections 0009 and 0010 spanning pages 1 and 2. Samples can be stored at -80 degrees Celsius for long periods of time in a cold medium, see page 3, section 0032; page 10, section 0093.  
Figure 4 and Figure 10 teach the total ERK from an individual with chronic myelogenous leukemia (CML) cells before, during and after imatinib treatment, see page 2, section 0018; page 3, section 0024; and page 4, section 0034.  Treatment also includes in vivo tyrosine kinase inhibitors, see page 3, section 0020; page 4, section 0034; page 8, section 0083.
Figure 6 also teaches utilizing NIA to analyze ERK in a panel of 27 lymphoma and control specimen, see page 3, section 0020.
	Felsher did not teach the claimed method, wherein the treatment comprises contacting cells with a cabozantinib, rigosertib and trametinib targeted therapy.
	However, Nanda teaches treating cancer with targeted therapies and determining responses to the said therapies, see abstract.  Targeted inhibitors such as rigosertib, trametinib, cabozantinib, as well as additional ERK inhibitors are taught, see sections 0058, 0059 bridging pages 7 and 8; page 48, section 0648; and page 79, sections 1648, 1649, 1651 and 1652.  Nanda also teaches additional treatments of cancer such as surgery, chemotherapy and immunotherapy, for example, see page 7, section 0055; and page 90, section 1798. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to treat cancer with a therapeutic agent(s) and assess responsiveness of cancer cells to the anti-cancer therapy to determine if the biomarker was instrumental to cancer development, as well as discern possible effective treatment modalities and administer additional treatment based on responsiveness, see both references in their entirety.  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assessment of contributors to the development of cancer, i.e. biomarkers at different time points is routine in the art, as well as identifying, monitoring the effectiveness of anticancer treatments can be easily and dependably tracked and determined, see all references in their entireties.



Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



09 February 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643